
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 770
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Pearce submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that President Barack Obama should request authorization before
		  sending the United States Armed Forces into Syria.
	
	
		Whereas the Arab Socialist Ba’ath Party in Syria under
			 both Hafez al-Assad and Bashar al-Assad has tormented and killed thousands of
			 its citizens;
		Whereas the Government of Syria has long threatened its
			 neighbors with military action;
		Whereas the Syrian occupation of Lebanon allowed Iranian
			 weapons to pass to terrorist outfits that targeted Israel;
		Whereas in 2011, the Syrian people began rising up against
			 the brutal Government of Syria;
		Whereas, on March 7, 2012, Secretary of Defense Leon
			 Panetta stated that the Obama Administration would get its legal basis for
			 intervening in Syria from either the North Atlantic Treaty Organization (NATO)
			 or a resolution from the United Nations Security Council before consulting with
			 Congress;
		Whereas Article I, Section 8, Clause 11 of the United
			 States Constitution explicitly grants Congress the authority to declare
			 war;
		Whereas, on May 11, 2012, Secretary Panetta claimed in a
			 briefing at the Pentagon that the Obama Administration had intelligence proving
			 al Qaeda’s presence in Syria;
		Whereas, on May 25, 2012, the Syrian army attacked the
			 towns of Houla, Homs, and Idlib, killing at least 34 children; and
		Whereas President Barack Obama has yet to define a clear,
			 achievable goal in placing the United States Armed Forces in Syria: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)only Congress has the constitutional
			 authority to declare war according to Article I, Section 8, Clause 11 of the
			 United States Constitution;
			(2)President Barack Obama should set clear,
			 definable objectives for the United States Armed Forces to achieve before
			 sending them into battle;
			(3)President Barack Obama should indicate a
			 direct national security interest in placing the United States Armed Forces in
			 harm’s way;
			(4)the Government of
			 Syria has surrendered all claims of legitimacy by continually massacring its
			 own people; and
			(5)the Government of Syria should peacefully
			 transfer power to a democratically elected government.
			
